 CALIFORNIA CIGARETTE CONCESSIONSCalifornia Cigarette Concessions,Inc.; and Califor-nia Cigarette Concessions,Inc., in its capacityas Debtor in PossessionandWholesale DeliveryDrivers'and Salesmen'sUnion,Local 848,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 21-CA-2324430 May 1986DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONUpon a charge filed by the Union, the GeneralCounsel of the National Labor Relations Boardissued an amended complaint 25 January 1985against theCompany, the Respondents,allegingthat it has violated Section 8(a)(5) and (1) of theNational Labor Relations Act. The complaint fur-ther alleges that the Union is the exclusive repre-sentative of the Respondents' employees in the ap-propriate unit and that the most recent collective-bargaining agreement between the Union and theRespondents was effective by its terms from 1 July1981 to 30 June 1984. The complaint also allegesthat since 20 December 1983 the Respondents,without notice to the Union and without affordingthe Union the opportunityto bargain,have failedtomake contributions to the Joint Council ofTeamsters#42 Health and Welfare Trust, Team-stersMiscellaneous PlanM Security Fund, andWestern Conference of Teamsters Pension Fundand since 9 April 1984 the Respondents, withoutaffording the Union the opportunity to bargain,failed to pay accumulated vacation pay to the unitemployees as required by the collective-bargainingagreement.It furtherallegesthatsince11 January1984 and 9 April 1984, the Respondents have failedto respond to grievances, duly filed under the col-lective-bargainingagreement,pertaining to theaforedescribed failures to make contributions andto pay accumulated vacation pay, respectively. Al-though properly served copies of the charge andamended charges and complaint and amended com-plaint, the Company has failed to file an answer.On 21 March 1985 the General Counsel filed aMotion for Summary Judgment alleging, inter alia,that the Respondents are currently involved inbankruptcy proceedings. On 28 March 1985 theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted. The Company filedno response.' The allegations of the Motion forSummary Judgment are undisputed.iOn 15 April 1985 the General Counsel filed a motion to strike theanswer to the amended complaint and the response to the Motion for215The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding, theBoard makes the followingRuling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthatunless an answer isfiledwithin 10 days ofservice, "allof theallegations in said amendedcomplaint shall be deemed to be admitted to betrue and may be so found by the Board." Further,the undisputedallegationsin the Motion for Sum-mery Judgment disclose that the General Counsel,by letter dated 5 March 1985, notified the Compa-ny thatunlessan answer was received immediatelyaMotion for Summary Judgment would be filed.The Supreme Court, inNLRB v. Bildisco & Bil-disco,465 U.S. 513 (1984), held, in relevant part,that an employer does not violate Section 8(a)(5)and (1) by changing the terms and conditions of acollective-bargaining agreement during the periodbetween the filing of a bankruptcy petition and thebankruptcy court's determination whether the col-lective-bargaining agreement may be rejected.2However, in the instant case, the Respondentsentered into the collective-bargaining agreement(13 September 1981) subsequent to the filing of abankruptcy petition (1May 1980).3 Further, theRespondents filed with the bankruptcy court an"Application toRejectCollectiveBargainingAgreement to Executory Contract" on 30 June1983 and thereafter, on 19 September 1983, with-drew their application.Thus, despite the Company having filed its bank-ruptcy petition, the Respondents voluntarily en-tered into a collective-bargaining agreement. Fur-ther, they did not follow through on, but ratherwithdrew, their application to have the collective-bargaining agreement set aside.Summary Judgment filed by Garnet B. Stevens and Top Ten Vending,Inc.The General Counsel alleges,inter alia, that Stevens and Top TenVending,Inc. have no standing to file, being neither parties to the unfairlabor practice proceedings nor alleged in the amended complaint to beindividually liable for practices committed by the Respondents.Based onthe entire record,we grant the motion to strike.2The Bankruptcy Amendments and Federal Judgeship Act of 1984,enacted by Congress on 10 July 1984,modifiedBilducoand governs adebtor-in-possession's rejection of a collective-bargaining agreement Thestatute does not apply,however, to cases such as this where the bank-ruptcy petition was filed prior to its enactment Pub L 98-353 § 541, 98Stat. 333, 390-391 (1984).'The agreement's effective dateswere1July 1981 to 30 June 1984.280 NLRB No. 20 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDInGoldstein Co.,274 NLRB 682 (1985), an em-ployer contended, in response to the Notice toShow Cause, that filing a petition in bankruptcyautomatically stayed the Board proceedings. TheBoard rejected this contention. The Board notedthat the employer's claim had no merit since it iswell established as a matter of law that the Board'sjurisdiction to hear and determine charges of unfairlabor practices are exempted from the automaticstay provisions of the Bankruptcy Act under theexception of 11 U.S.C. § 362(b)(4). Thus the Boardfound that the response did not constitute ananswer within the requirements of Section 102.20of the Board's Rules in that it did not specificallyadmit, deny, or explain each of the allegations inthe complaint.The Board granted summary judg-ment.Similarly, in the case at hand, the Respondentsfailed to respond to both the complaint and amend-ed complaint and the Notice to Show Cause.Therefore, in the absence of good cause beingshown for the Respondents' failure to file a timelyanswer, the allegations of the amended complaintare deemed to be admitted and are so found by theBoard. Accordingly, the General Counsel's Motionfor Summary Judgment is granted.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a corporation with an office andplace of business in Los Angeles, California, hasbeen engaged in the servicing of cigarette vendingmachines.During the 12 months preceding thefiling of the original charge, the Company, in thecourse and conduct of its business operations, pur-chased and received goods and products valued inexcess of $50,000 from suppliers located within theState of California, each of which in turn pur-chased these same goods and products directlyfrom suppliers located outside the Stateof Califor-nia.We find that the Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESSince at least1July 1981 and atall times materi-al herein,the Union has been the designated exclu-sive collective-bargaining representative of the Re-spondents'employees in the appropriate unit andhas been recognized as such by the Respondents.Recognition has been embodied in a collective-bar-gaining agreementeffective by its terms for theperiod from 1 July 1981 to 30 June 1984. Sinceabout 20 December 1983 and continuously thereaf-ter, the Respondents have failed to make contribu-tions to the Union's pension fund and since 9 April1984 have failed to pay accumulated vacation payto unit employees as required by the collective-bar-gaining agreementbetween the Company and theUnion. The Company has failed to make such pay-ments without prior notice to the Union and with-out affording the Union the opportunity to negoti-ate and bargain as the exclusive bargaining repre-sentative of the employees in the appropriate unitwith respect to such acts and conduct and theeffect of such acts and conduct. Since 11 Januaryand 9 April 1984, the Company has refused to re-spond to grievances duly filed under the collective-bargaining agreement regarding pensioncontribu-tions and vacation pay, respectively. Since 13 April1984, the Company has refused to bargain on re-questwith the Union over a new collective-bar-gaining agreement.Accordingly, we find that bythe aforesaid conduct the Company has failed andrefused to bargain collectively in good faith withthe representative of its employees, and the Com-pany has therebybeen engagingin unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.By the activities of the Company set forth insection II, above, occurring in connection with theoperations described in section I, above, the Com-pany has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the Act.2.By the acts described in section II, above, theCompany has interfered with, restrained, and co-erced its employees in the exercise of the rightsguaranteedthem by Section 7 of the Act and there-by has engaged in unfair labor practices within themeaning of Section 8(a)(1) and Section2(6) and (7)of the Act.REMEDYHaving found that the Respondents have en-gaged in certain unfair labor practices,we shallorder them to cease and desist and to take certainaffirmative action designed to effecutate the policesof the Act.The Respondents having unlawfully discontinuedboth contributions to the Union's pension fund andpayments to unit employees of accumulated vaca-tion pay, we shall order them to make unit employ-eeswhole by paying all pension fund paymentswhich have not been paid and which would have CALIFORNIA CIGARETTE CONCESSIONSbeen paid absent the Respondents' unlawful discon-tinuance of such payments and by remitting totheir employees accumulated vacation pay theyhave withheld. SeeFerroMechanical Corp., 249NLRB 669 (1980), andAngelus Block Co.,250NLRB 868 (1980). Interest on all such sums shallbe paid in the manner prescribed inFlorida SteelCorp.,231NLRB 651 (1977).4 We shall furtherorder them to process the filed grievances and bar-gain with the Union.ORDERThe National Labor Relations Board orders thatthe Respondents, California Cigarette Concessions,Inc.; and California Cigarette Concessions, Inc., inits capacity as Debtorin Possession,Los Angeles,California, their officers,agents, successors, and as-signs, shall1.Cease and desist from(a) Failingto make the required contributions tothe Joint Council of Teamsters #42 Health andWelfare Trust, TeamstersMiscellaneous PlanMSecurity Fund, and Western Conference of Team-stersPension Fund.(b)Failing to pay accumulated vacation pay tounit employees.(c)Refusing to respond to duly filed grievancesrespectingpensioncontributions and accumulatedvacation pay.(d) Refusing to bargain collectively with Whole-saleDeliveryDrivers'andSalesmen'sUnion,Local 848, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-icaover a new collective-bargaining agreementconcerning the unit employees. The appropriateunit is:All regular route drivers, apprentice routedrivers,maintenanceshop and installation em-ployees, and warehouse employees employedat the Respondents' 350 West 130 Street, LosAngeles, California facility, excluding all otheremployees,guardsand supervisors as definedin the Act.(e) In any like or related manner interferingwith,restraining,or coercing employees in the ex-*Because the provisions of employee pension fund agreements arevariable and complex,the Board does not provide at the adjudicatorystage of a proceeding for the addition of interest at a fixed rate on unlaw-fully withheld fund paymentsWe leave to the compliance state the ques-tion of whether the Respondents must pay any additional amounts intothe pension fund in order to satisfy our"make-whole"remedy These ad-ditional amounts may be determined, depending upon the circumstancesof each case,by reference to provisions in the documents governing thefunds at issue,and where there are no governing provisions,to evidenceof any loss directly attributable to the unlawful withholding action,which might include the loss of return on investment of the portion offundswithheld,additional administrative costs, etc,but not collaterallossesMerryweather Optical Co,240 NLRB 1213 (1979)217ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole their unit employees by payingallpension fund payments, which were due andpayable commencing 20 December 1983 and whichwould have been paid absent the Company's un-lawful discontinuance of such payments, in themanner provided in the remedy section of this de-cision, and by remitting to their employees, withinterest, accumulated vacation pay they have with-held from 9 April 1984.(b)On request process grievances and recognizeand bargain with the Union as the exlcusive repre-sentative of their employees in the appropriate unit.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at their facility in Los Angeles, Califor-nia, copies of the attached notice marked "Appen-dix."5 Copies of the notice, on forms provided bythe Regional Director for Region 21, after beingsigned by the Respondents' authorized representa-tive, shall be posted by the Respondents immedi-ately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abideby thisnotice. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively withWholesale Delivery Drivers and Salesmen's Union,Local 848,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica over a new collective-bargaining agreement forour unit employees.The appropriate unit is:All regular route drivers,apprentice routedrivers,maintenance shop and installation em-ployees,and warehouse employees employedat the Respondents'350West 130 Street, LosAngeles, California facility,excluding all otheremployees,guards and supervisors as definedin the Act.WE WILL NOT unlawfully fail to make the re-quired contributions to the Union'spension fundand to employees for accrued vacation pay.WE WILL NOT refuse to process duly filed griev-ances respecting pension contributions and accruedvacation pay due employees.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole our employees by provid-ing the required pension fund contributions to theUnion we have failed to pay and by remitting toour employees accumulated vacation pay, with in-terest,we have failed to pay.WE WILL, on request,process grievances andrecognize and bargain with the Union as your ex-clusive bargaining representative.CALIFORNIACIGARETTECONCES-SIONS, INC.; AND CALIFORNIA CIGA-RETTE CONCESSIONS,INC., IN ITS CA-PACITY AS DEBTOR IN POSSESSION